207 F.2d 772
STEINBERG,v.UNITED STATES.
No. 14087.
United States Court of AppealsNinth Circuit.
Nov. 5, 1953.

Richard Gladstein, of Gladstein, Andersen & Leonard, San Francisco, Cal., for appellant.
Lloyd H. Burke, U.S. Atty., Robert H. Schnacke, Asst. U.S. Atty., Richard H. Foster, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and HEALY and POPE, Circuit Judges.
PER CURIAM.


1
It appearing that there was evidence before the district court that Steinberg is a person likely to attempt to leave the jurisdiction of the district court, we find there was no abuse of discretion in fixing his bail at $35,000.00.


2
The order appealed from, 114 F.Supp. 899, is affirmed.